Title: To James Madison from Elias Vanderhorst, 30 April 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
April 30th. 1808.

Above is a Copy of my last respects to you of the 19th. Ulto. pr the Ship Atlas, Capt. Moran to New York, since which period, I have not been honored with any of your favors.
The weather here continues uncommonly cold for the Season, and Vegetation has of course been much impeded in its progress hitherto, ‘though in other respects the fields do not wear an unpromising appearance at present, particularly those of Wheat.
The aspect of Public affairs, I am truly sorry to say, do not seem to improve, and I am therefore still strongly of opinion that nothing short of a serious scarcity of Grain or a distressing Stagnation of our Manufacturies and Commerce, will prevent the evil of War Spreading still wider.  I am therefore afraid, that it is to the casual occurrence of such circumstance only, that we are now to look for the return of Peace, however desirable, (as it certainly is) to a great majority of the People at large, but these unfortunately have not the means of effecting what they so much wish, as that, unhappily for mankind, lays with others, to whose Pecuniary wants & concrns, War administers so profusely and to Support which therefore, no endeavors will be left untried to open new Markets for sending our articles of Export, as well as to encourage every intercourse possible for obtaining from abroad those commodities which are wanted by the Nation, espicially in her Manufacturies, in order, to Prevent those clamors which may otherwise interrupt the Prosecution of an object or business so lucrative to its powerful & numerous advocates, however Lamentable such traffick may appear to be, when viewed in its proper light or weighed in the scale of reason, Justice & humanity.  This is a painful subject: I will therefore drop it, and now only beg leave to refer you to the contents of the Enclosed News-Papers for particulars, of what is passing at Present in this quarter of the world of a Public nature; still hoping, that a calamity so great as that which a War between this Country and America would produce to each, may be yet avoided.  I have the Honor to remain, very truly, Sir, Your most Obedt. Servt.

Elias VanderHorst


P S.  I have taken the liberty of enclosing a Letter to my Son, which I must beg you will be so obliging as to have forwarded to him by the first Mail for Charleston after it reaches you, excusing the freedom I have used in making this request.

